Exhibit 10.22

 

PRESIDENT & COO FORM

 

IOMEGA CORPORATION

 

Executive Retention Agreement

 

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) by and between Iomega
Corporation, a Delaware corporation (the “Company”), and Thomas D. Kampfer (the
“Executive”) is made as of February 24, 2006 (the “Effective Date”).

 

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 1.1).

 

1. Key Definitions.

 

As used herein, the following terms shall have the following respective
meanings:

 

1.1 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

 

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a

 

Iomega Confidential

Page 1 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

Change in Control: (i) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i) and (ii) of subsection (c) of this Section 1.1; or

 

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 

Iomega Confidential

Page 2 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

1.2 “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and (c) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the “Change in Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

 

1.3 “Cause” means:

 

(a) the Executive’s willful and continued failure to substantially perform his
or her reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Executive
gives notice of termination for Good Reason), which failure is not cured within
30 days after a written demand for substantial performance is received by the
Executive from the Board of Directors of the Company which specifically
identifies the manner in which the Board of Directors believes the Executive has
not substantially performed the Executive’s duties; or

 

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

 

1.4 “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(f) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).

 

(a) the assignment to the Executive of duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”),
or any other action or omission by the Company which results in a material
diminution in such position, authority or responsibilities;

 

Iomega Confidential

Page 3 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

(b) a reduction in the Executive’s annual base salary as in effect on the
Measurement Date or as the same was or may be increased thereafter from time to
time;

 

(c) the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a “Benefit Plan”) in which the Executive
participates or which is applicable to the Executive immediately prior to the
Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (ii) continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, than the basis existing
immediately prior to the Measurement Date or (iii) award cash bonuses to the
Executive in amounts and in a manner substantially consistent with past practice
in light of the Company’s financial performance;

 

(d) a change by the Company in the location at which the Executive performs his
or her principal duties for the Company to a new location that is both
(i) outside a radius of 50 miles from the Executive’s principal residence
immediately prior to the Measurement Date and (ii) more than 50 miles from the
location at which the Executive performed his or her principal duties for the
Company immediately prior to the Measurement Date; or a requirement by the
Company that the Executive travel on Company business to a substantially greater
extent than required immediately prior to the Measurement Date;

 

(e) the failure of the Company to obtain the agreement from any successor to the
Company to assume and agree to perform this Agreement, as required by
Section 6.1; or

 

(f) any failure of the Company to pay or provide to the Executive any portion of
the Executive’s compensation or benefits due under any Benefit Plan within seven
days of the date such compensation or benefits are due, or any material breach
by the Company of this Agreement or any employment agreement with the Executive.

 

In addition, the termination of employment by the Executive for any reason or no
reason during the 30-day period beginning on the first anniversary of the Change
in Control Date shall be deemed to be termination for Good Reason for all
purposes under this Agreement.

 

The Executive’s right to terminate his or her employment for Good Reason shall
not be affected by his or her incapacity due to physical or mental illness.

 

1.5 “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

 

Iomega Confidential

Page 4 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the date 24 months after the Change in Control
Date, if the Executive is still employed by the Company as of such later date or
(b) the fulfillment by the Company of all of its obligations under Sections 4,
5.2 and 5.3 if the Executive’s employment with the Company terminates within 24
months following the Change in Control Date (the “Term”).

 

3. Employment Status; Termination Following Change in Control.

 

3.1 Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time. If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits under this Agreement except as otherwise provided
pursuant to Section 1.2.

 

3.2 Termination of Employment.

 

(a) If the Change in Control Date occurs during the Term, any termination of the
Executive’s employment by the Company or by the Executive within 24 months
following the Change in Control Date (other than due to the death of the
Executive) shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7. Any Notice of
Termination shall: (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be. In the event the Company fails to satisfy
the requirements of Section 3.2(a) regarding a Notice of Termination, the
purported termination of the Executive’s employment pursuant to such Notice of
Termination shall not be effective for purposes of this Agreement.

 

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence (or if later, the discovery) of the event(s) or

 

Iomega Confidential

Page 5 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

circumstance(s) which constitute(s) Cause. Prior to any Notice of Termination
for Cause being given (and prior to any termination for Cause being effective),
the Executive shall be entitled to a hearing before the Board of Directors of
the Company at which he or she may, at his or her election, be represented by
counsel and at which he or she shall have a reasonable opportunity to be heard.
Such hearing shall be held on not less than 15 days prior written notice to the
Executive stating the Board of Directors’ intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Board of Directors believes constitutes Cause for termination.

 

(d) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Good Reason.

 

4. Benefits to Executive.

 

4.1 Equity Awards. The effect of a Change in Control on any of the Executive’s
stock options, restricted stock awards or other equity awards shall be
determined in accordance with the terms of such options or awards and shall not
be affected by this Agreement.

 

4.2 Compensation. If the Change in Control Date occurs during the Term and the
Executive’s employment with the Company terminates within 24 months following
the Change in Control Date, the Executive shall be entitled to the following
benefits:

 

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or Death) or by the Executive for Good Reason within 24 months following the
Change in Control Date, then the Executive shall be entitled to the following
benefits:

 

(i) the Company shall pay to the Executive the following amounts:

 

(1) in a lump sum, in cash, within 30 days after the Date of Termination, the
sum of (A) the Executive’s base salary through the Date of Termination, (B) any
bonus amounts with respect to periods ending prior to the Date of Termination
which the Executive is entitled to and (C) the amount of any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
previously paid (the sum of the amounts described in clauses (A), (B), and
(C) shall be hereinafter referred to as the “Accrued Obligations”); and

 

(2) on a monthly basis, in accordance with the Company’s standard practice prior
to the Date of Termination, for a period of 18 months following the Date of
Termination, an amount equal to the sum of (A) one-twelfth of the Executive’s
highest annual base salary at the Company during the three-year period prior to
the Change in Control Date and (B) one-twelfth of the Executive’s highest annual
target bonus amount at the Company during the three-year period prior to the
Change in Control Date; provided, however, that the Company shall not be
obligated to make any payments under this Section 4.2(a)(i)(2) from and after
the date that the Executive becomes engaged in a Competitive Activity (as
defined in Section 4.2(a)(iv));

 

Iomega Confidential

Page 6 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

(ii) for 18 months after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Measurement Date or, if more
favorable to the Executive and his or her family, in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive either
(1) becomes reemployed with another employer and is eligible to receive a
particular type of benefits (e.g., health insurance benefits) from such employer
on terms at least as favorable to the Executive and his or her family as those
being provided by the Company or (2) becomes engaged in a Competitive Activity,
then the Company shall no longer be required to provide those particular
benefits (or in the case of clause (2), any benefits) to the Executive and his
or her family; and

 

(iii) to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

 

(iv) The term “Competitive Activity” means any activity whereby the Executive is
engaged, directly or indirectly, anywhere in the world, in any business or
enterprise, or performs service for any entity, whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a publicly-held
company, that actually or potentially competes with the Company. For the
purposes of this definition only and not for purposes of any antitrust related
market definition or analysis, an entity (which includes but is not limited to a
person, partnership, joint venture, or corporation) will be considered to
compete with the Company if such entity (or in the case of a multi-billion
dollar, multi-division corporation, the division thereof for which services are
proposed to be performed by the Executive) or any of its affiliates engages
directly or indirectly in the removable media storage device or network attached
storage market segment as all or part of its business.

 

(b) Resignation without Good Reason; Termination for Death or Disability. If the
Executive voluntarily terminates his or her employment with the Company within
24 months following the Change in Control Date, excluding a termination for Good
Reason, or if the Executive’s employment with the Company is terminated by
reason of the Executive’s death or Disability within 24 months following the
Change in Control Date, then the Company shall (i) pay the Executive (or his or
her estate, if applicable), in a lump sum in cash within 30 days after the Date
of Termination, the Accrued Obligations and (ii) timely pay or provide to the
Executive the Other Benefits.

 

Iomega Confidential

Page 7 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

(c) Termination for Cause. If the Company terminates the Executive’s employment
with the Company for Cause within 24 months following the Change in Control
Date, then the Company shall (i) pay the Executive, in a lump sum in cash within
30 days after the Date of Termination, the Accrued Obligations, and (ii) timely
pay or provide to the Executive the Other Benefits.

 

4.3 Taxes.

 

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 4.3(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive. For purposes of this Section 4.3, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Proposed
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

(b) Notwithstanding the provisions of Section 4.3(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value (determined in accordance with Proposed Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
him or her (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4.3(b) shall be referred to as a
“Section 4.3(b) Override.” For purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(c) For purposes of this Section 4.3 the following terms shall have the
following respective meanings:

 

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

 

Iomega Confidential

Page 8 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

(d) Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4.3(d). Within 30 days after each date on which the Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which Potential Payments constitute Contingent
Compensation Payments, (ii) the Eliminated Amount and (iii) whether the
Section 4.3(b) Override is applicable. Within 30 days after delivery of such
notice to the Executive, the Executive shall deliver a response to the Company
(the “Executive Response”) stating either (A) that he or she agrees with the
Company’s determination pursuant to the preceding sentence, in which case he or
she shall indicate, if applicable, which Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision, shall be equal to the Eliminated Amount), shall be treated as
Eliminated Payments or (B) that he or she disagrees with such determination, in
which case he or she shall set forth (i) which Potential Payments should be
characterized as Contingent Compensation Payments, (ii) the Eliminated Amount,
(iii) whether the Section 4.3(b) Override is applicable, and (iv) which (if any)
Contingent Compensation Payments, or portions thereof (the aggregate amount of
which, determined in accordance with Proposed Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision, shall be equal to the
Eliminated Amount, if any), shall be treated as Eliminated Payments. In the
event that the Executive fails to deliver an Executive Response on or before the
required date, the Company’s initial determination shall be final and the
Contingent Compensation Payments that shall be treated as Eliminated Payments
shall be determined by the Company in its absolute discretion. If the Executive
states in the Executive Response that he or she agrees with the Company’s
determination, the Company shall make the Potential Payments to the Executive
within three business days following delivery to the Company of the Executive
Response (except for any Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due). If the Executive states in the Executive Response that he or she
disagrees with the Company’s determination, then, for a period of 60 days
following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in accordance with Section 5.1. The Company shall, within three
business days following delivery to the Company of the Executive Response, make
to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute. Subject to the limitations
contained in Sections 4.3(a) and (b) hereof, the amount of any payments to be
made to the Executive following the resolution of such dispute shall be
increased by amount of the accrued interest thereon computed at the prime rate
announced from time to time by Citibank, N.A., compounded monthly from the date
that such payments originally were due.

 

Iomega Confidential

Page 9 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

4.4 Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2(a)(ii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.

 

4.5 Outplacement Services. In the event the Executive is terminated by the
Company (other than for Cause, Disability or Death), or the Executive terminates
employment for Good Reason, within 24 months following the Change in Control
Date, the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $25,000, with
such services to extend until the first to occur of (i) 24 months following the
termination of Executive’s employment, (ii) the date the Executive secures full
time employment or (iii) the date the Executive becomes engaged in a Competitive
Activity.

 

5. Disputes.

 

5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be finally resolved by arbitration, in San
Diego, California, by three arbitrators in accordance with the CPR Rules for
Non-Administered Arbitration, and judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof.

 

5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code. This Section 5.2 shall not apply to any claim made by the Executive which
is not made in good faith or which is determined by the arbitrator or a court to
be frivolous.

 

Iomega Confidential

Page 10 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

5.3 Compensation During a Dispute. If the Change in Control Date occurs during
the Term and the Executive’s employment with the Company terminates within 24
months following the Change in Control Date, and the right of the Executive to
receive benefits under Section 4 (or the amount or nature of the benefits to
which he or she is entitled to receive) are the subject of a dispute between the
Company and the Executive, the Company shall continue (a) to pay to the
Executive his or her base salary in effect as of the Measurement Date and (b) to
provide benefits to the Executive and the Executive’s family at least equal to
those which would have been provided to them, if the Executive’s employment had
not been terminated, in accordance with the applicable Benefit Plans in effect
on the Measurement Date, until such dispute is resolved either by mutual written
agreement of the parties or by an arbitrator’s award pursuant to Section 5.1,
but in no event more than 24 months after the date of such dispute. Following
the resolution of such dispute, the sum of the payments made to the Executive
under clause (a) of this Section 5.3 shall be deducted from any cash payment
which the Executive is entitled to receive pursuant to Section 4; and if such
sum exceeds the amount of the cash payment which the Executive is entitled to
receive pursuant to Section 4, the excess of such sum over the amount of such
payment shall be repaid (without interest) by the Executive to the Company
within 60 days of the resolution of such dispute.

 

6. Successors.

 

6.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.

 

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his or her family hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

 

7. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 4435
Eastgate Mall, 3rd Floor, San Diego, California 92121, Attn: General Counsel,
and to the Executive at the address for notices indicated below (or to such
other address as either the Company or the Executive may have furnished to the
other in writing in accordance

 

Iomega Confidential

Page 11 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

herewith). Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the party for
whom it is intended.

 

8. Miscellaneous.

 

8.1 Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.

 

8.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

8.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

 

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of
California, without regard to conflicts of law principles.

 

8.5 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

 

8.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

 

8.7 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

 

8.8 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect to the possible provision of certain benefits in the
event certain conditions are satisfied during a 24 month period subsequent to a
Change in Control Date (the “Subject Matter”) and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the Subject Matter; and any
prior agreement of the parties hereto in respect of the Subject Matter is hereby
terminated and cancelled. Notwithstanding the foregoing, the provisions of any
existing or future stock option, restricted stock or other equity awards shall
not be superceded by, modified by, or subject to the terms of Section 4.3 of,
this Agreement.

 

Iomega Confidential

Page 12 of 13



--------------------------------------------------------------------------------

PRESIDENT & COO FORM

 

8.9 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

IOMEGA CORPORATION By:  

/s/ RON S. ZOLLMAN

--------------------------------------------------------------------------------

Ron S. Zollman, General Counsel & Secretary

/s/ THOMAS D. KAMPFER

--------------------------------------------------------------------------------

Thomas D. Kampfer Address for Notices:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Iomega Confidential

Page 13 of 13